Citation Nr: 0914948	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  01-04 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in New Orleans, 
Louisiana


THE ISSUE

Entitlement to payment or reimbursement of the costs of 
medical expenses incurred between September 1998 and May 1999 
at a non-VA hospital.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 1999 by the 
Department of Veterans Affairs Medical Center (VAMC) in New 
Orleans, Louisiana.  

The Board notes that the Veteran's surviving spouse has 
submitted statements which the Board interprets as a claim 
for payment or reimbursement of the costs of medical expenses 
incurred between September 1998 and May 1999 at a non-VA 
hospital, for accrued benefits purposes.  This matter is 
REFERRED to the RO for the appropriate action.


FINDING OF FACT

In October 2001, VA was notified that the Veteran died in 
September 2001.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of the claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there is an issue as to 
whether the claim is properly before the Board.  A review of 
the record indicates that a claim for medical reimbursement 
was denied in November 1999.  The Veteran submitted a timely 
notice of disagreement, and a Statement of the Case (SOC) was 
mailed to the Veteran in September 2000.  The record does not 
indicate that a timely Substantive Appeal was filed in 
response, however:  after the SOC, the next statement 
relating to the claim dates in May 2001, which is more one 
year after the initial rating decision and more than 60 days 
after the SOC.  See May 2001 Congressional inquiry fax; 38 
C.F.R. § 20.302.  It appears that the Veteran was erroneously 
informed by a VAMC director that the case was being forwarded 
to the Board "in order to further the appeal process."  
Based on these facts, it appears that the May 2001 statement 
should be interpreted as a timely Substantive Appeal.  

The Board need not make a final decision on the matter, 
however, since, even assuming the Substantive Appeal were 
timely, the appeal has become moot by virtue of the death of 
the appellant.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997).  Thus, the claim must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).  In reaching this determination, the 
Board intimates no opinion as to the merits of this appeal or 
to any derivative claim brought by a survivor.  38 C.F.R. § 
20.1106 (2008).


ORDER

The Veteran's appeal is dismissed.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


